          Case 1:20-cv-03116-KPF Document 27 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINNERS SALAS,
                              Plaintiff,
                       -v.-
BRONX PAWNBROKER INC.; CONCOURSE                       20 Civ. 3116 (KPF)
PAWNBROKERS, INC.; FLUSHING
JEWELRY & PAWN LLC; CONCOURSE NY                             ORDER
REALTY INC.; FANG HUNG WU; MICHELLE
WU; and AMY WU,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

         On December 29, 2020, the Court was informed that the parties had

reached a settlement in this case. Accordingly, the parties are instructed to file

their completed settlement agreement along with a joint letter regarding the

fairness of the settlement agreement on or before February 10, 2021, for this

Court’s review in accordance with the FLSA and Second Circuit law. See, e.g.,

Cheeks v. Freeport Pancake House, 796 F. 3d 199 (2d Cir. 2015). The Clerk of

Court is directed to terminate all pending motions and adjourn all remaining

dates.

         SO ORDERED.

Dated:        January 13, 2021
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
